Citation Nr: 1601324	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an extraschedular evaluation for PTSD.   

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

5.  Whether new and material evidence has been received to reopen a service connection claim for hepatitis C, and if so, whether service connection may be granted.

6.  Entitlement to service connection for pulmonary heart disease. 

7.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969 to include service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an evaluation in excess of 70 percent for PTSD, entitlement to an evaluation in excess of 10 percent for a right knee disability, entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to a TDIU prior to February 3, 2009, entitlement to an extraschedular rating for PTSD, and entitlement to service connection for pulmonary heart disease and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Since February 3, 2009, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms as difficulty establishing and maintaining effective relationships, hypervigilance, flashbacks, nightmares, panic attacks, and chronic sleep impairment.


CONCLUSION OF LAW

Effective February 3, 2009, the criteria for a rating of at least 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Schedular Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

PTSD is evaluated under a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2015).  A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2015).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Following a review of the relevant evidence of record, the Board finds that the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas due to such symptoms as: social withdrawal, anger, irritability, disturbances of motivation and mood, chronic sleep impairment, restricted affect, difficulty in adapting to stressful circumstances, intrusive memories, and difficulty in establishing and maintaining effective relationships.  

The evidence shows that the Veteran has reported social and occupational impairment with deficiencies in most areas to include work, family relations, thinking, and mood.  As to social impairment, the Veteran testified to feelings of social detachment and estrangement.  He reported that his emotional detachment has caused interfamily difficulties with his wife and son.  See May 2010 VA Examination Report.  He indicated that he has difficulty trusting other people, avoids crowds, and isolates himself at home in a dark room.  Thus, the Veteran has difficulty establishing and maintaining effective relationships.  As to occupational impairment, the Veteran last worked full-time in construction.  He has not been employed since 2007.  He attributes his unemployment to his anger and interpersonal discord with management.  The Veteran's inability to continue his occupation due to his PTSD is especially notable, suggesting that he has become unable to establish or maintain effective work relationships.  As to impulse control, the Veteran reported that he has a history of occasional anger, irritability, and road rage.  VA treatment records show that although he gets angry there is no history of violence.  At his July 2015 Board hearing, he reported mild passive fleeting thoughts of suicide.  The Veteran also testified to experiencing significant difficulties with memory to include losing track of time.  

A January 2010 VA treatment record assigned a GAF score of 45.  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of at least a 70 percent rating.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective medical evidence of record, have more nearly approximated the criteria for at least a 70 percent rating throughout the appeal.  Hart.  To this extent, the appeal is granted.  

II.  TDIU

The Veteran essentially contends, that he is unemployable due to his service-connected PTSD, bilateral hearing loss, and right knee disability.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); Wages v. McDonald, 27 Vet. App. 233, 235 (2015).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran's service-connected disabilities consist of PTSD, a right knee disability, bilateral hearing loss, and tinnitus, for a combined disability rating of 60 percent from August 10, 2005, and 80 percent from February 3, 2009.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) beginning February 3, 2009.  The Board notes that the Veteran did not meet the percentage requirements for the award of a TDIU rating for the period prior to February 3, 2009.  However, there is evidence suggesting that he was unable to secure or follow a substantially gainful occupation due at least in part to his service-connected disabilities, specifically PTSD and bilateral hearing loss during this time; therefore entitlement to a TDIU prior to February 3, 2009, is discussed in the REMAND section below. 

What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  The Veteran has indicated that he was last employed on May 2, 2007 as an ironworker.   See May 2010 VA Examination Report.  The Veteran testified that he obtained a GED and worked in construction after service.  He testified that his PTSD causes increased nervousness, anxiety and social isolation.  Further, he reported limitations in his capacity to work due to his severe bilateral hearing loss and right knee disability.  Specifically, his right knee disability impacted his ability to climb, squat, and kneel.    

In June 2008, the Social Security Administration (SSA) found that the Veteran has been disabled, or unable to engage in any substantial gainful activity by reason of physical and mental impairment, since May 2, 2007.  The SSA noted that the Veteran has not engaged in substantial gainful activity due to PTSD and hepatitis C.  
The Board notes that consideration may not be given to the impairment caused by the nonservice-connected hepatitis C when determining whether an individual veteran is entitled to a TDIU.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran reported to the SSA examiner that he was often involved in verbal arguments with his peers and his employer.  The SSA examiner noted that the Veteran was agitated during the examination and struggled to get along with others. 

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating, effective February 3, 2009.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).


ORDER

Effective February 3, 2009, a 70 percent rating for PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits.  

Effective February 3, 2009, entitlement to a TDIU, is granted, subject to the law and regulations governing payment of monetary benefits. 


REMAND

In his July 2015 Board hearing, the Veteran testified that his service-connected PTSD and right knee disability have worsened since the most recent examinations, conducted in May 2010.  The Veteran also asserts entitlement to increased VA compensation for his right knee disability on the basis that he should be awarded a separate compensable rating for right knee instability.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected PTSD and right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claims.

As to the Veteran's claim seeking higher than 70 percent for PTSD, VA treatment records dated through March 2015 are associated with the claims file.  He testified that he receives VA outpatient treatment from Dr. Ewing every three months and sees a therapist once a week.  Thus, the claims file provides an indication that there may be outstanding pertinent treatment records.  The RO should attempt to obtain all relevant VA treatment records dated since March 2015.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Regarding the claims of service connection for pulmonary heart disease and hepatitis C, in June 2015, the Veteran submitted a notice of disagreement.  However, a review of the record shows that the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of a SOC to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Moreover, the record suggests that the Veteran's service-connected bilateral hearing loss affects his ability to work.  As the resolution of these claims directly impacts the consideration of the Veteran's TDIU claim prior to February 3, 2009, these issues are remanded for development and initial RO consideration.  38 U.S.C.A. § 5103A(g) (West 2014); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Before making a rating determination as to the Veteran's PTSD, right knee disability, and bilateral hearing loss, the RO should first develop the Veteran's service connection claims for hepatitis C and pulmonary heart disease, as raised in his testimony as this development is necessary to substantiate the Veteran's TDIU claim.  See 38 U.S.C.A. § 5103A(g) (West 2014).  Regardless of whether service connection is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for an increased disability rating for bilateral hearing loss.

2.  Furnish the Veteran and his representative a statement of the case addressing claims for entitlement to service connection for pulmonary heart disease and hepatitis C.  Notify the Veteran of the need to timely file a substantive appeal to perfect his appeal on these issues.

3.  Obtain outstanding VA mental health treatment records dated since March 2015 from the Biloxi VA Medical Center, to include the VA Community Based-Outpatient Clinic in Mobile, Alabama, and associate them with the record.  If no additional records are available, include documentation of the unavailability in the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his right knee disability, bilateral hearing loss and PTSD; and any in-service and post-service pulmonary heart disease and hepatitis C, to include the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

5.  Afford the Veteran appropriate VA examinations to determine whether his pulmonary heart disease and hepatitis C had its onset in service or was caused or aggravated by his service-connected disabilities.  All necessary tests should be conducted and all heart disease and hepatitis C found to be present should be identified.  The examiner must opine as to whether any pulmonary heart disease and hepatitis C found to be present:

(i)  Had its onset in service.

(ii)  Was caused by any service-connected disability, specifically to include his PTSD;

(iii)  Was aggravated by any service-connected disability, to include his PTSD.

All findings and conclusions should be set forth in a legible report.  

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disabilities.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed. 

The examiner should report all pertinent findings and comment on whether the Veteran's PTSD symptoms have manifested to total occupational and social impairment. 

7.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner, and all appropriate tests and studies should be conducted. 

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

The examiner must also acknowledge and discuss the Veteran's report of right knee instability.  Thereafter, the examiner must state whether the Veteran has right knee instability, and if so, describe the severity of that manifestation by describing it as either "slight," "moderate," or "severe."

All findings and conclusions should be set forth in a legible report.

8.  Schedule the Veteran for an examination to determine the current severity and effect of his bilateral hearing loss on his occupational functioning and daily activities.  All indicated tests should be conducted.  The claims file must be made available to and reviewed by the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his daily life and the impact of such on his employability.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his bilateral hearing loss.  

All findings and conclusions should be set forth in a legible report.  

9.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, to include referral for extraschedular consideration on an individual or collective basis.  If the full benefits sought remain denied, the Veteran and his representative must be furnished a SSOC and be given an opportunity to submit a response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


